DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnaghi et al. (US Patent 6,422,638).
	Re claim 1, Carnaghi et al. discloses a vehicle comprising a vehicle body defining a cabin space (220) and a bed space (shown behind 22 in figure 1), the vehicle body having a first side body and an opposing second side body spaced apart from the first side body (shown in figure 1), the first side body and the second side body (shown in figure 1) defining opposing sides of the cabin space and the bed space; and a partition (424, figures 9 and 10) extending transversely across the vehicle from the first side body to the second side body between the cabin space and the bed space, the partition including a forward-opening receptacle fixed to and spanning 

    PNG
    media_image1.png
    635
    630
    media_image1.png
    Greyscale

	Re claim 7, at least one electronic module (motor 498) is mounted to the front panel.
	

	Re claim 15, at least one electronic module (motor 498) mounted to the front panel.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi et al. (US Patent 6,422,638) in view of Asamizu et al. (US Patent 9,592,611).
Carnaghi et al. discloses all the limitations of the claims, as applied above, except for  moving the modular assembly into the cabin space forward of the receptacle while supporting the modular assembly from outside of the vehicle and securing the modular assembly as a unit to the receptacle from outside of the vehicle.
	Asamizu et al. teaches moving a modular assembly (a sunroof) into a cabin space while supporting the modular assembly from outside of the vehicle (using robots) and securing the modular assembly as a unit to the receptacle from outside of the vehicle (see the Abstract and figures).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a method of manufacturing a vehicle, such as that disclosed by Carnaghi et al., to include moving the modular assembly into the cabin space forward of the receptacle while supporting the modular assembly from outside of the vehicle and securing the modular assembly as a unit to the receptacle from outside of the vehicle, as taught by Asamizu et al., in order to automate the assembly of the device using robots. 

Allowable Subject Matter
Claims 2-6, 8, 9, 11-14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle body partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
March 9, 2022